[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
A hearing was held on November 18, 1998, in connection with John B. Kaiser's application for readmission. Mr. Kaiser was suspended, effective April 15, 1996, for a period of three years.
The Committee on Recommendations of Admission to the Connecticut Bar has unanimously recommended that the application be granted.
Having considered this matter, and while noting that there is nothing in the present record which militates against granting the application, the undersigned panel concludes that it would be premature to act on this application at this time in CT Page 13462 light of the fact that applicant's suspension runs until April 15, 1999. Decision is therefore reserved until on or about April 15, 1999.
Mr. Diana is ordered to file with the Court, on or about April 15, 1999, updated correspondence from Mr. Horwitch, United States Attorney Robinson, and State's Attorney Thomas indicating whether they are aware of any investigations, proceedings or prosecutions involving the applicant.
Marshall K. Berger, Jr.
John F. Mulcahy, Jr.
Douglas S. Lavine